UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 11-1952
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                             ALFREDO GASCA-CHAVEZ,
                                   also known as
                               ALFREDO NAVARRO

                                          Alfredo Gasca-Chavez,
                                                         Appellant
                                      ____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. No. 2-10-cr-00394-001)
                     District Judge: Honorable Lawrence F. Stengel
                                      ____________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 15, 2012

                 Before: SMITH, FISHER and GARTH, Circuit Judges.

                                   (Filed: May 17, 2012)
                                       ____________

                                  JUDGMENT ORDER
                                     ____________

       Alfredo Gasca-Chavez appeals his judgment of conviction and sentence on the

basis that 18 U.S.C. § 922(g)(5) is unconstitutional on its face and/or as applied to the

facts of this case. Gasca-Chavez concedes that his argument is foreclosed by binding
Third Circuit precedent, and he raises the issue on appeal solely to preserve it for

Supreme Court review.

       The judgment of the U.S. District Court for the Eastern District of Pennsylvania

entered April 1, 2011, is hereby affirmed.

                                           By the Court,



                                           /s/ D. Michael Fisher
                                           Circuit Judge
Dated: May 17, 2012




ATTEST:


/s/Marcia M. Waldron,
Clerk




                                              2